Citation Nr: 1147021	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for pes planus, claimed as bilateral foot problem, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). This appeal has subsequently been transferred to the Nashville, Tennessee, RO.

In April 2011, the Veteran testified via videoconference at the Nashville RO before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The request to reopen the claim of service connection for pes planus, claimed as bilateral foot problem, to include arthritis, being granted herein, the issue of service connection is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO decision of August 2005 denied the Veteran's claim of entitlement to service connection for bilateral pes planus.  The Veteran was notified of his appellate rights, but did not timely appeal.

2. Evidence received since the Board decisions does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for pes planus, claimed as bilateral foot problem, to include arthritis, and as such, this claim is reopened.


CONCLUSION OF LAW

1. The August 2005 decision denying service connection for pes planus, claimed as bilateral foot problem, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. New and material evidence having been received, the claim of entitlement to service connection for pes planus, claimed as bilateral foot problem, to include arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for pes planus, claimed as bilateral foot problem, to include arthritis.

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.   See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209  (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A claim of entitlement to service connection for bilateral pes planus was denied in an August 2005 rating decision.  The RO determined that the Veteran's condition existed prior to service and there was no evidence of worsening or aggravation as a result of his active duty service.  The Veteran submitted a Notice of Disagreement in March 2006 and was issued a Statement of the Case in November 2006.  However, the Veteran did not perfect the appeal of this claim by also filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.  The Veteran's Form 9 was received by the Board in September 2007, beyond the 60 day from receiving his Statement of the Case.  Therefore, the August 2005 rating decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011).  

Subsequently, the October 2007 statement filed by the Veteran requesting that his claim for service connection for bilateral foot condition to also include arthritis was construed as a new claim.  This claim was denied in March 2008 as the RO determined no new and material was submitted.  The Veteran timely appealed this decision. 

According to the evidence submitted since the August 2005 RO decision, the Veteran submitted VA treatment records and from his private doctor, Dr. S. Embree, who stated the Veteran has a diagnosis of bilateral pes planus and that it was probably aggravated by his military service. 

In addition, the Veteran testified before the Board in April 2011 that he experienced flare-ups in his feet during service and was treated at Fort Huachuca, Arizona.  He stated he did not realize he had flat feet until after he entered the military and started experiencing problems in his feet.  He stated he passed the entrance physicals without difficulty but told by his doctor he should not have been admitted into the military due to his feet condition. 

The medical evidence above is "new" because it was not previously considered by the Board and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran's current bilateral foot problem is related to his military service, which was the reason service connection was denied previously.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Here, as will be discussed in further detail in the REMAND section below, the newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  




ORDER

As new and material evidence has been received, the claim for entitlement to service connection pes planus, claimed as bilateral foot problem, to include arthritis, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The record appears to indicate that the Veteran's bilateral foot disability preexisted his entrance into active service.  In that case, the question is whether the Veteran's bilateral foot disability was aggravated by service.  If a disability is found to have preexist service, then service connection may be predicated only upon a finding of aggravation during service.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995) 

A pre-existing injury or disease will be considered to be aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2011).  The Court has held that intermittent or temporary flare-ups during service of a preexisting injury or disease does not constitute aggravation; rather, aggravation occurs when the underlying condition has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Veteran's in-service treatment records show a history of complaints and treatment for bilateral foot pain and a diagnosed with pes planus.  Specifically, in January 1981 the Veteran complained of left foot pain from climbing poles and wearing safety boots.  The October 1978 entrance examination noted, mild, asymptomatic pes planus, not considered disabling. 

As stated above, the Veteran testified before the Board in April 2011 that he experienced flare-ups in his feet during service and was treated at Fort Huachuca, Arizona.  The Veteran stated his feet interfered with his ability to carry out his military duties and physical training.  He did not know he had flat feet until after he entered the military.

The Veteran submitted a letter from Dr. S. Embree, who stated the Veteran reported his "foot pain began in service due to a pair of shoes that did not fit correctly."  A physical examination revealed "moderate bunion deformity... [bilaterally] worse on the left. 1+ pulses was present bilateral.  Muscular status appeared normal.  Pain was elicited with palpation on the plantar fascia bilateral worse on the left... [The Veteran] exhibited a limp during gait.  The plantar arch was severely depressed during gait."  A x-ray of the Veteran's feet revealed "bunion deformity right worse on the left.  Mild degenerative arthritis was noted in the left 1st metatarsal phalangeal joint.  Other motor joints appeared normal."

Dr. S. Embree opined that the Veteran's chronic foot pain was "[probably] aggravated by ill fitted shoes and extended ambulation in the military." 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

A VA examination has not been provided for this claim and based on evidence of pes planus during service, the Veteran's history of bilateral foot problems during and since service, and Dr. S. Embree's November 2009 opinion, the Board finds that an examination and opinion are needed to determine whether the Veteran's bilateral foot problems were caused by or aggravated during service.  See 38 U.S.C.A. §5103A (d). 

The Veteran also testified in the April 2011 Board hearing that he has received treatment from Dr. S. Embree.  These records, however, are absent from the claims file.  In addition, the Veteran stated he is currently continuing his treatment at the VA medical center.  Therefore, the Board finds all outstanding private and VA treatment records must be obtained and incorporated into the record.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records, namely from Dr. S. Embree.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.

2. Once all outstanding treatment records, if any, have been obtained and associated with claims file, the Veteran should be afforded a VA examination before an appropriate specialist regarding his claimed bilateral foot problems, to include bilateral pes planus and arthritis.  The examiner is asked to determine whether the Veteran suffers from a current bilateral foot disability other than pes planus.  If the Veteran is diagnosed with a foot disorder, the examiner is asked to opine as to whether it is at least as likely as not that any such disability manifested during, or as a result of, active military service.

Also, the examiner is asked to opine as to whether the Veteran's pes planus was likely permanently aggravated as a result of active service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.  

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records (including all prior VA examination records), and private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


